 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Email: pcozens@aol.com
 8
 9   Attorney for Defendant Steven Cebelinski
10
11
12
13                             IN THE UNITED STATES DISTRICT COURT
14
15                          FOR THE EASTERN DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,           )                Case No. 2:07-cr-0392 WBS
18                                       )
19               Plaintiff,              )                STIPULATION AND PROPOSED
20                                       )                ORDER FOR CONTINUANCE OF
21                                       )                DISPOSITION HEARING
22               v.                      )
23                                       )
24   STEVEN CEBELINSKI                   )
25                                       )
26               Defendant.              )
27   ____________________________________)
28
29          It is stipulated between the United States Attorney’s Office for the Eastern District of
30   California by Assistant United States Attorney Tanya B. Syed and Defendant Steven Cebelinski,
31   through his attorney Philip Cozens, Esq. that:
32          The Sentencing Hearing currently scheduled for August 12, 2019, 2019 at 9:00 a.m. in
33   Judge Shubb’s Court be re-scheduled for August 26, 2019 at 9:00 a.m. in Judge Shubb’s Court.
34   The stipulated continuance is necessary because Defendant Steven Cebelinski’s attorney requires
35   additional time to draft and file Defendant’s sentencing memorandum in this matter.
36          It is so stipulated.
37   /
38   /



     STIPULATION AND PROPOSED ORDER FOR CONTINUANCE OF DISPOSITION HEARING -1-
 1   Dated: August 8, 2019                        /s/ Tanya B. Syed____________
 2                                                Tanya B. Syed
 3                                                Assistant United States Attorney
 4                                                Eastern District of California
 5
 6                                                /s/ Philip Cozens_______________
 7                                                Philip Cozens
 8                                                Attorney for Defendant
 9                                                Steven Cebelinski
10
11
12                                               ORDER
13            The court, having read and considered the above-stipulation and finding good cause
14   therefore, orders that the Disposition Hearing currently scheduled for August 12, 2019 at 9:00
15   a.m. in Judge Shubb’s Court be re-scheduled for August 26, 2019 at 9:00 a.m. in Judge Shubb’s
16   Court.
17
18   Dated: August 8, 2019
19
20
21
22
23
24
25




     STIPULATION AND PROPOSED ORDER FOR CONTINUANCE OF DISPOSITION HEARING -2-
